Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Status of Claims
This action is in reply to the response filed on 6th of October 2020.
Claims 1-17 were previously amended.
Claims 18-45 were previously added.
This is corrected notice of allowance because additional IDSs were filed: 01/29/2021 and 02/10/2021.
Claims 1-45 were allowable.

Information Disclosure Statement
The Information Disclosure Statements filed 01/29/2021, and 02/10/2021 have been considered. Initialed copies of the Form 1449 are enclosed herewith.

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: The instant application is directed towards removing or adding transaction account for selected electronic device. The 35 USC 101 rejection was pending in the previous rejection and the examiner finds that the instant claims qualify as patent eligible subject matter, per the 2019 Revised Patent Subject Matter Eligibility Guidance. More specifically, applicant amended limitation “…displaying, on the display, representation of a plurality of electronic devices associated with a user account, wherein the representations of the plurality of electronic devices include a first representation of a second electronic device and a second representation of third electronic device, wherein the second electronic is associated with a transaction account and the third electronic device is not associated with the transaction account; receiving, via the one or more electronic input devices, a selection corresponding to the displayed representation of the third electronic device; and in accordance with receiving the selection corresponding to the displayed representation of the third electronic device: adding the transaction account to third electronic device; and removing the transaction account from the second electronic device…” was found to be applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment. In summary, the claims recite an abstract idea and include additional elements that, having been considered both individually and in combination, integrate the abstract idea into a practical application.  
Furthermore, art rejections were withdrawn because arts on record either individually or in combination did not teach each and every elements of the claims. Also, closest NPL on record did not teach each and every elements of the claims. In summary, claims 1-45 are also deemed to be allowable over the prior arts of record.
	For these reasons claims 1, 16, and 17 are deemed to be allowable, and claims 2-15, 18-31, and 32-45 are allowed by dependency on an allowed claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”











Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWARD CHANG whose telephone number is (571)270-3092.  The examiner can normally be reached on M - F, 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Namrata (Pinky) Boveja can be reached on 5712728105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/EDWARD CHANG/Primary Examiner, Art Unit 3696 
02/14/2021